Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments and remarks filed on 06/14/2022 which are entered herewith. 
Claims 1-5 and 11-13 are pending in this application.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The independent claim 1 contains allowable subject matter. As per claim 1, the closest prior art of record, United States Patent Application No. 20090319784 to Faith teaches a method for forming a dynamic verification value. The method includes altering a first data string to form a second data string, and forming a first dynamic verification value using at least a portion of the second data string. The first dynamic verification value is used to authenticate a portable consumer device in a first transaction. The second data string is used to form a third data string. A second dynamic verification value is formed using at least a portion of the third data string. The second dynamic verification value is used to authenticate the portable consumer device in a second transaction. In addition, United States Patent Application No. 20160335531 to Mullen teaches a dynamic code of a transaction device may be validated by a remote processor by comparing the dynamic code to a verification code generated using a timestamp and identification data received from the transaction device. A static code may replace the dynamic code for authorization processing. A remote verification processor may synchronize to the transaction device using the timestamp. A token may be associated to each communication interface of a multi-card transaction device. A display may be directly connected to driver circuit on a display board of a transaction card. A radio IC chip may be included in a powered card. A multi-card device may toggle a plurality of display screens to display transaction data. In addition, United States Patent Application No. US 20120153028 to Poznansky teaches the transaction card of the invention comprises a Card Verification Value (CVV) generator unit that generates a new CVV code each time the card user is invited to enter his CVV code, typically in a remote transaction. The CVV code is displayed on a screen on the transaction card. The screen can be a liquid crystal display (LCD) screen or any similar or newer display technology. In addition, the NPL Reference The Rabin Cryptosystem teaches the Rabin cryptosystem, receiver need to compute modular square roots. Computing square roots modulo N is easy if p and q are known, but difficult without the knowledge of P and q. We will see how to compute square roots modulo a prime and then we extend that to computing square roots modulo N.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, generating a following piece of payment means data as a function of the current piece of payment means data and as a function of a public encryption key n of the payment means, the generating relying on the use of a Rabin asymmetric encryption protocol, said public encryption key n being the product of two large prime integers p and q; and computing, using the Rabin asymmetric encryption protocol, from the piece of payment means reference data, as a function of a predetermined time period: a predetermined number of the preceding codes, using the large prime integers p and q defining a private key of the payment means.
Claims 2-5 are dependent on claim 1 and contain allowable subject matter for the same reasons stated above. In addition, claim 11 is analogous to part of claim 1, and thus contains allowable subject matter for the same reasons stated above, namely generating a following piece of payment means data as a function of the current piece of payment means data and as a function of a public encryption key n of the payment means, the generating relying on the use of a Rabin asymmetric encryption protocol, said public encryption key n being the product of two large prime integers p and q. In addition, claim 12 is analogous to part claim 1, and thus contains allowable subject matter for the same reasons stated above, namely computing, using the Rabin asymmetric encryption protocol, from the piece of payment means reference data, as a function of a predetermined time period: a predetermined number of the preceding codes, using the large prime integers p and q defining a private key of the payment means. In addition, claim 13 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685